Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/22 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s)  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 8, 10-12, 14, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra (Pub. No. US 2020/0045148) in view of Pandya (Pub. No. US 2017/0041211) in view of Fang (Pub. No. US 2016/0119219) in view of Medvedovsky (Pub. No. US 2017/0302686) in further view of Petrisor (Pub. No. US 2011/0063998).
Claim 1, Mishra teaches “a method, comprising: receiving, by one or more processing devices, an indication over a network that a virtual machine successfully migrated from a source host to a destination host ([0054] At 370 in FIG. 3, in response to determination that the switchover is required, host-A 110A updates first entry 421 to associate SVM1 131 with role=STANDBY instead of ACTIVE. Further, host-A 110A updates second entry 422 to associate SVM2 132 with new role=ACTIVE.); responsive to the indication that the virtual machine successfully migrated from the source host to the destination host, monitoring incoming packets to the source host for an incoming packet having the virtual machine address of the virtual machine at the source host in a destination address field ([0056] After the switchover, host-A 110A may redirect any subsequent packet requiring the service associated with (SPI=20, SI=1) to SVM2 132, instead of SVM1 131 according to blocks 335-350 and 360. [Fig. 3] 335-350); and upon determining that one or more of the incoming packets to the source host comprise the destination address field having the virtual machine address, providing, to the destination host, a notification that the one or more of the incoming packets having the virtual machine address were received at the source host ([0057] As such, host-A 110A generates and sends third packet 530 to SVM2 132 supported by host-C 110C according to block 360 in FIG. 3. For example, third packet 530 in FIG. 5 includes the same inner packet 522, and second outer header 532 (labelled "O2") that is addressed from source VTEP-A (e.g., VTEP IP=IP-A) implemented by hypervisor-A 114A to destination VTEP-C (e.g., VTEP IP=IP-C) implemented by hypervisor-C 114C. Once SVM2 132 has performed the necessary packet processing, inner packet 522 may be forwarded to destination VM3 133, or another SVM in the service chain (not shown for simplicity).)”.
However, Mishra may not explicitly teach the remaining limitations.
Pandya teaches “the notification indicating that an update of the virtual machine address is to be performed by one or more endpoints of the network ([0066] The routing control module 304, in response to the routing protocol control packet being received at the SDN controller 108, updates the RIB 220 located on the SDN controller with the routing control information contained in the routing protocol control packet. The RIB 220, otherwise known as a routing table, as described above, contains routing information for the SDN 202 that is used to determine where data packets will be directed. Typically, the RIB 220 contains the information necessary to forward a packet along the best path toward its destination. For example, the RIB 220 may contain routing information for the shortest path from a virtual machine 206a-i to a destination location on the data network 218. In addition to the best path, the RIB 220 may contain alternate routing paths for redundancy. The routing control module 304 may update information in the routing table based on the routing information contained in the routing protocol control packet, such as updated IP addresses or subnet address for endpoints (e.g., virtual machines 206a-i, v-switches 210a-c, or the like).)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Pandya with the teachings of Mishra in order to provide a system that teaches updating addresses. The motivation for applying Pandya teaching with Mishra teaching is to provide a system that allows for ensuring communications are kept between VM migrations. Mishra, Pandya are analogous art directed towards virtual networking environments. Together Mishra, Pandya teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Pandya with the teachings of Mishra by known methods and gained expected results. 
However, the combination may not explicitly teach the reachability information of Mishra comprises the newly added limitations.
Fang teaches “wherein the indication comprises a virtual machine address of the virtual machine and an instruction to monitor incoming packets ([0042] The reachability information can also include a virtual network identifier of the virtual machine 114′ on the first virtual network 122a, routes through the underlay network 120 to reach the virtual machine 114′, and/or other suitable transmission information. In certain embodiments, the transmission information can include quality of service information such as how a packet is processed or queued at the network devices 111 of the underlay network 120. In other embodiments, the transmission information can include information on whether the packet is to undergo a deep packet inspection, undergo a network function (e.g., firewall, load balancer, etc.) associated with service chaining. Examiner notes as evidence by Medvedovsky, deep packet inspection monitors packets [0028] In some configurations, a traffic collector 140 can be deployed as part of the data-plane in a tap mode, and can be configured to monitor the traffic and to classify the traffic per flow. In other configurations, a traffic collector 140 is deployed out-of-path of traffic to and from protected applications. A traffic collector 140 can be realized as a deep packet inspection (DPI) engine, or any device or appliance designed to monitor traffic flows to and from the protected entities.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Fang with the teachings of Mishra, Pandya, Medvedovsky in order to provide a system that teaches additional details regarding the reachability information of Mishra. The motivation for applying Fang teaching with Mishra, Pandya, Medvedovsky teaching is to provide a system that allows for ensuring communications are kept between VM migrations. Mishra, Pandya, Medvedovsky, Fang are analogous art directed towards virtual networking environments. Together Mishra, Pandya, Medvedovsky, Fang teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings Fang with the teachings of Mishra, Pandya, Medvedovsky by known methods and gained expected results. 
However, the combination may not explicitly teach a packet of a particular type.
Petrisor teaches “packets of a particular packet type, wherein the particular packet type is indicative of a change in the network; ([0032] A HE-LRU topology change packet 430 contains at least two fields. A first field is a packet type identifier indicating that packet 430 is a HE-LRU topology change packet. A second field is an identifier uniquely associated with the HE-LRU that originated packet 430. Packet 430 is circulated at the head end of the system in response to a detected topology change. In some embodiments, each HE-LRU that receives packet 430 clears its topology database.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Petrisor with the teachings of Mishra, Pandya, Medvedovsky, Fang in order to provide a system that teaches updating addresses. The motivation for applying Petrisor teaching with Mishra, Pandya, Medvedovsky, Fang teaching is to provide a system that allows for tracking of network changes for management of resources. Mishra, Pandya, Medvedovsky, Fang, Petrisor are analogous art directed towards networking environments. Together Mishra, Pandya, Medvedovsky, Fang, Petrisor teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings Petrisor with the teachings of Mishra, Pandya, Medvedovsky, Fang by known methods and gained expected results. 
Claim 2, the combination teaches the claim, wherein Pandya teaches “the method of claim 1, wherein, responsive to receiving notification that the one or more of the incoming packets were received at the source host, the destination host is to retransmit a notification packet to cause the update of the address of the virtual machine at the source host to an address of the virtual machine at the destination host ([0066] The routing control module 304, in response to the routing protocol control packet being received at the SDN controller 108, updates the RIB 220 located on the SDN controller with the routing control information contained in the routing protocol control packet. The RIB 220, otherwise known as a routing table, as described above, contains routing information for the SDN 202 that is used to determine where data packets will be directed. Typically, the RIB 220 contains the information necessary to forward a packet along the best path toward its destination. For example, the RIB 220 may contain routing information for the shortest path from a virtual machine 206a-i to a destination location on the data network 218. In addition to the best path, the RIB 220 may contain alternate routing paths for redundancy. The routing control module 304 may update information in the routing table based on the routing information contained in the routing protocol control packet, such as updated IP addresses or subnet address for endpoints (e.g., virtual machines 206a-i, v-switches 210a-c, or the like).)”.
Claim 8, Mishra teaches “the method of claim 1, wherein the one or more processing devices are comprised in at least one of the source host or a virtualization manager of the source host and the destination host ([Fig. 1] hypervisor on source and destination hosts)”.
Claim 10, “a system comprising: a memory; a processing device operatively coupled to the memory, the processing device to: receive an indication over a network that a virtual machine successfully migrated from a source host to a destination host; responsive to the indication that the virtual machine successfully migrated from the source host to the destination host, herein the indication comprises a virtual machine address of the virtual machine and an instruction to monitor incoming packets of a particular packet type, wherein the particular packet type is indicative of a change in the network;, monitor incoming packets to the source host for an incoming packet having the virtual machine address of the virtual machine at the source host in a destination address field; and upon determining that one or more of the incoming packets to the source host comprise the destination address field having the virtual machine address, provide, to the destination host, a notification that the one or more of the incoming packets having the virtual machine address were received at the source host, the notification indicating that an update of the virtual machine address is to be performed by one or more endpoints of the network” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 11, “the system of claim 10, wherein, responsive to receiving notification that the one or more of the incoming packets were received at the source host, the destination host is to retransmit a notification packet to cause the update of the address of the virtual machine at the source host to an address of the virtual machine at the destination host” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 12, “the system of claim 11, wherein the notification packet to facilitate updating of forwarding tables in switches of the network with at least ports associated with the virtual machine address at the destination host” is similar to claim 3 and therefore rejected with the same references and citations.
Claim 14, “the system of claim 10, wherein notifying the destination host comprises sending a binary indication that the one or more of the incoming packets were received at the source host” is similar to claim 6 and therefore rejected with the same references and citations.
Claim 15, “the system of claim 10, wherein notifying the destination host comprises sending identifiers of one or more endpoints originating the one or more of the incoming packets, the identifiers comprising network addresses of the one or more endpoints” is similar to claim 7 and therefore rejected with the same references and citations.
Claim 16, “a non-transitory computer-readable media storing instructions that, when executed, cause a processing device to: receive, by the processing device, an indication over a network that a virtual machine successfully migrated from a source host to a destination host; wherein the indication comprises a virtual machine address of the virtual machine and an instruction to monitor incoming packet of a particular packet type, wherein the particular packet type is indicative of a change in the network; responsive to the indication that the virtual machine successfully migrated from the source host to the destination host, monitor incoming packets to the source host for an incoming packet having a virtual machine address of the virtual machine at the source host in a destination address field; and upon determining that one or more of the incoming packets to the source host comprise the destination address field having the virtual machine address, provide, to the destination host, a notification that the one or more of the incoming packets having the virtual machine address were received at the source host, the notification indicating that an update of the virtual machine address is to be performed by one or more endpoints of the network” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 17, “the non-transitory computer-readable media of claim 16, wherein notifying the destination host comprises sending identifiers of one or more endpoints originating the one or more of the incoming packets, the identifiers comprising network addresses of the one or more endpoints” is similar to claim 7 and therefore rejected with the same references and citations.
Claim 18, “the non-transitory computer-readable media of claim 16, wherein, responsive to receiving notification that the one or more of the incoming packets were received at the source host, the destination host is to retransmit a notification packet to cause the update of the address of the virtual machine at the source host to an address of the virtual machine at the destination host” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mishra in view of Pandya in view of Fang in view of Medvedovsky in view of Petrisor in view of Hatta (Pub. No. US 2015/0121372).
Claim 3, the combination may not explicitly teach the limitations of the claim.
Hatta teaches “the method of claim 2, wherein the notification packet to facilitate updating of forwarding tables in switches of the network with at least ports associated with the virtual machine address at the destination host ([0148] (S1122) The migration processing part #2 searches for an entry corresponding to the VNIC allocated to the LM destination LPAR from the MAC address learning table of the VSW coupled to the LM destination LPAR and transmits an RARP packet including the MAC address (and the VLAN ID) of the searched entry in a broadcasting form. Thus, as shown in FIGS. 14 and 15, when the PSW #1 having the MAC address table #1 including the same MAC address (and the VLAN ID) as the MAC address (and the VLAN ID) of the RARP packet receives the RARP packet, it changes the ID " port B" of the physical port corresponding to the MAC address to the ID " port D" of the physical port having received the RARP packet at this time. That is, by the broadcasting transmission of the RARP packet, the PSW 154 can be notified of the fact that the network path has been changed. Note that although the broadcasting transmission of the RARP packet is performed to change the MAC address table 148 of the PSW 154 in the embodiment, the MAC address table 148 of the PSW 154 may be changed using any type of packet other than the RARP packet.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Hatta with the teachings of Mishra, Pandya, Medvedovsky, Fang, Petrisor in order to provide a system that teaches updating addresses. The motivation for applying Hatta teaching with Mishra, Pandya, Medvedovsky, Fang, Petrisor teaching is to provide a system that allows for ensuring communications are kept between VM migrations. Mishra, Pandya, Medvedovsky, Fang, Petrisor, Hatta are analogous art directed towards virtual networking environments. Together Mishra, Pandya, Medvedovsky, Fang, Petrisor, Hatta teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings Hatta with the teachings of Mishra, Pandya, Medvedovsky, Fang, Petrisor by known methods and gained expected results. 
Claims 6, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra in view of Pandya in view of Fang in view of Medvedovsky in view of in view of Petrisor in view of Vincent (Pat. No. US 9,197,489).
Claim 6, the combination may not explicitly teach the limitations of the claim.
Vincent teaches “the method of claim 1, wherein notifying the destination host comprises sending a binary indication that the one or more incoming packets were received at the source host ([Col. 10, Lines 10-32] In further embodiments, until migration of the virtual machine 108 is complete, the network packets received by the address translation module 226 and/or the VMM 102 on the source host computer 104A will be forwarded to the virtual machine, and the packets arriving at the target host computer 104B will be dropped. Once migration of the virtual machine 108 to the target host computer 104B is complete, the network packets arriving at the source host computer 104A will be dropped and the packets arriving at the target host computer will be forwarded by the address translation module 226 and/or the VMM 102 to the migrated virtual machine. In addition, a sequence number (i.e. binary indication) may be added to an overlay header added to the network packets which can be used by the address translation module 226 and/or VMM 102 on the target host computer 104B to ensure that duplicate packets are not sent to the virtual machine 108 and that the packets are provided to the virtual machine in the order they were generated. The target host computer 104B could further queue some number of network packets, such as the last 2000 packets received, in order to ensure that no network packets are lost during the cutover of operation of the virtual machine 108 from the source host computer 104A to the target host computer 104B.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Vincent with the teachings of Mishra, Pandya Medvedovsky, Fang, Petrisor in order to provide a system that teaches maintaining communication order. The motivation for applying Vincent teaching with Mishra, Pandya, Medvedovsky, Fang, Petrisor teaching is to provide a system that allows for ensuring communications are kept between VM migrations. Mishra, Pandya, Medvedovsky, Fang, Petrisor, Vincent are analogous art directed towards virtual networking environments. Together Mishra, Pandya, Medvedovsky, Fang, Petrisor, Vincent communications are kept teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Vincent with the teachings of Mishra, Pandya, Medvedovsky, Petrisor, Fang by known methods and gained expected results. 
Claim 7, the combination may not explicitly teach the limitations of the claim.
Vincent teaches “the method of claim 1, wherein notifying the destination host comprises sending identifiers of one or more endpoints originating the one or more of the incoming packets, the identifiers comprising network addresses of the one or more endpoints ([Col. 9, Line 60-Col. 10, Line 9] In another embodiment, the mapping service 228 may notify the host computers 104 to support two separate mappings for the network address(es) to be migrated: the first mapping corresponding to the existing mapping of the addresses to the source host computer 104A and the second mapping corresponding to the new mapping of the addresses to the target host computer 104B expected to be valid after the migration of the virtual machine 108 is complete. Upon receiving this notification, the address translation modules 226 on the host computers 104 may begin accepting network packets addressed from the network address(es) from both the source host computer 104A and the target host computer 104B during the migration of the virtual machine 108. In addition, network packets addressed to the network address(es) may be replicated and a copy sent to both the source host computer 104A and the target host computer 104B simultaneously.)”.
Rational to claim 6 is applied here.
Claim 9, the combination may not explicitly teach the limitations of the claim.
Vincent teaches “the method of claim 1, wherein the destination host is notified that the one or more of the incoming packets were received at the source host over a migration communication channel established between the source host and the destination host ([Col. 10, Lines 10-32] In further embodiments, until migration of the virtual machine 108 is complete, the network packets received by the address translation module 226 and/or the VMM 102 on the source host computer 104A will be forwarded to the virtual machine, and the packets arriving at the target host computer 104B will be dropped. Once migration of the virtual machine 108 to the target host computer 104B is complete, the network packets arriving at the source host computer 104A will be dropped and the packets arriving at the target host computer will be forwarded by the address translation module 226 and/or the VMM 102 to the migrated virtual machine. In addition, a sequence number (i.e. binary indication) may be added to an overlay header added to the network packets which can be used by the address translation module 226 and/or VMM 102 on the target host computer 104B to ensure that duplicate packets are not sent to the virtual machine 108 and that the packets are provided to the virtual machine in the order they were generated. The target host computer 104B could further queue some number of network packets, such as the last 2000 packets received, in order to ensure that no network packets are lost during the cutover of operation of the virtual machine 108 from the source host computer 104A to the target host computer 104B.)”.
Rational to claim 6 is applied here.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199